DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance:
2. 	The Applicant disclosed in independent claim 1, a recording device comprising: a medium support portion configured to support a medium; an ejecting unit configured to eject a liquid toward a medium supported by the medium support portion; a moving unit that includes the ejecting unit and is configured to move relative to the medium support portion in a first axial direction; at least one linear scale provided with markings formed in the first axial direction; a detector configured to read the markings of the at least one linear scale while moving, together with the moving unit, relative to the medium support portion in the first axial direction to detect a displacement of the moving unit; and a length adjustment unit configured to adjust a length of the linear scale in the first axial direction, by adjusting a tension in the first axial direction applied to the at least one linear scale, wherein the moving unit is a carriage configured to move in a width direction, as the first axial direction, extending along a short side of the medium support portion, wherein when a direction intersecting with the first axial direction is a second axial direction, a gantry is configured to move in a length direction, as the second axial direction, extending along a long side of the medium support portion, at least one second linear scale is provided with markings formed in the second axial direction and having tension applied in a direction along the second axial direction, a second detector configured to read the markings of the at least one second linear scale while moving, together with the gantry, relative to the medium support portion in the second axial direction to detect a displacement of the gantry, 

3. 	The Applicant also disclosed in independent claim 9, a recording device comprising: a medium support portion configured to support a medium; an ejecting unit configured to eject a liquid toward a medium supported by the medium support portion; a moving unit that includes the ejecting unit and is configured to move relative to the medium support portion in a first axial direction; at least one linear scale provided with markings formed in the first axial direction; a detector configured to read the markings of the at least one linear scale while moving, together with the moving unit, relative to the medium support portion in the first axial direction to detect a displacement of the moving unit; and a length adjustment unit configured to adjust a length of the linear scale in the first axial direction, by adjusting a tension in the first axial direction applied to the at least one linear scale, wherein the moving unit is a gantry configured to move in a length direction, as the first axial direction, extending along a long side of the medium support portion, wherein when a direction intersecting with the first axial direction is a second axial direction, a carriage is configured to move in a width direction, as the second axial direction, extending along a short side of the medium support portion, at least one second linear scale provided with markings formed in the second axial direction and having tension applied in a direction along the second axial direction, a second detector is configured to read the markings of the at least one second linear scale while moving, together with the carriage, relative to the medium support portion in the second axial direction to detect a displacement of the carriage, and a second length adjustment unit configured to adjust the tension to adjust a length of the at least one second linear scale in the second axial direction.

4.	U.S. Patent application publication number 2014/0064816 to Liggett et al. disclosed a similar invention in Figs. 1 and 6. 



 6.	Liggett et al. are also silent about “when a direction intersecting with the first axial direction is a second axial direction, a carriage is configured to move in a width direction, as the second axial direction, extending along a short side of the medium support portion, at least one second linear scale provided with markings formed in the second axial direction and having tension applied in a direction along the second axial direction, a second detector is configured to read the markings of the at least one second linear scale while moving, together with the carriage, relative to the medium support portion in the second axial direction to detect a displacement of the carriage, and a second length adjustment unit configured to adjust the tension to adjust a length of the at least one second linear scale in the second axial direction” like in independent claim 9.

7.	U.S. Patent application publication number 2007/0024659 to Grosse et al. also disclosed a similar invention in Fig. 4. 

8. 	Unlike in the instant application, Grosse et al. are silent about “a length adjustment unit configured to adjust a length of the linear scale in the first axial direction, by adjusting a tension in the first axial direction applied to the at least one linear scale, wherein the moving unit is a carriage configured to move in a width direction, as the first axial direction, extending along a short side of the medium support portion, wherein when a direction intersecting with the first 

 9.	Grosse et al. also are also silent about “a length adjustment unit configured to adjust a length of the linear scale in the first axial direction, by adjusting a tension in the first axial direction applied to the at least one linear scale, wherein the moving unit is a gantry configured to move in a length direction, as the first axial direction, extending along a long side of the medium support portion, wherein when a direction intersecting with the first axial direction is a second axial direction, a carriage is configured to move in a width direction, as the second axial direction, extending along a short side of the medium support portion, at least one second linear scale provided with markings formed in the second axial direction and having tension applied in a direction along the second axial direction, a second detector is configured to read the markings of the at least one second linear scale while moving, together with the carriage, relative to the medium support portion in the second axial direction to detect a displacement of the carriage, and a second length adjustment unit configured to adjust the tension to adjust a length of the at least one second linear scale in the second axial direction” like in independent claim 9.

10.	U.S. Patent publication number 5,134,779 to Sprenger et al. also disclosed a similar invention in Fig. 1.



12. 	Sprenger et al. are also silent about “a length adjustment unit configured to adjust a length of the linear scale in the first axial direction, by adjusting a tension in the first axial direction applied to the at least one linear scale, wherein the moving unit is a gantry configured to move in a length direction, as the first axial direction, extending along a long side of the medium support portion, wherein when a direction intersecting with the first axial direction is a second axial direction, a carriage is configured to move in a width direction, as the second axial direction, extending along a short side of the medium support portion, at least one second linear scale provided with markings formed in the second axial direction and having tension applied in a direction along the second axial direction, a second detector is configured to read the markings of the at least one second linear scale while moving, together with the carriage, relative to the medium support portion in the second axial direction to detect a displacement of the carriage, and a second length adjustment unit configured to adjust the tension to adjust a 
 
13.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853